Name: 2007/637/EC: Council Decision of 26 September 2007 appointing four Spanish members and seven Spanish alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2007-10-04

 4.10.2007 EN Official Journal of the European Union L 258/29 COUNCIL DECISION of 26 September 2007 appointing four Spanish members and seven Spanish alternate members of the Committee of the Regions (2007/637/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Spanish Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) Four members seats on the Committee of the Regions have fallen vacant following the end of the mandates of Mr MATAS PALOU, Mr MARTÃ N MENIS, Mr REVILLA ROIZ and Mr RODRÃ GUEZ IBARRA. Seven alternate members seats on the Committee of the Regions have fallen vacant following the end of the mandates of Ms GOROSTIAGA SÃ IZ, Mr SÃ NCHEZ AMOR, Mr VILLANUEVA RODRÃ GUEZ, Ms AMOR PÃ REZ, Mr DÃ AZ Ã LVAREZ, Mr JAÃ N PALACIOS and Ms de ESTEBAN MARTÃ N, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as members: Mr Francesc ANTICH i OLIVER, Presidente del Gobierno de la Comunidad AutÃ ³noma de las Islas Baleares, Mr Paulino RIVERO BAUTES, Presidente de la Comunidad AutÃ ³noma de Canarias, Mr Guillermo FERNÃ NDEZ VARA, Presidente de la Junta de Extremadura, Ms Dolores GOROSTIAGA SAIZ, Vicepresidenta del Gobierno de Cantabria y Consejera de Empleo y Bienestar Social (change of mandate), and (b) as alternate members: Mr Vicente RAMBLA MOMPLET, Vicepresidente Primero y Consejero de Presidencia, Comunidad Valenciana, Mr Jaime RABANAL GARCÃ A, Consejero de EconomÃ ­a y Asuntos Europeos, Comunidad AutÃ ³noma del Principado de Asturias, Mr Gabriel AMER AMER, Delegado del Gobierno de las Islas Baleares en Bruselas, Comunidad AutÃ ³noma de las Islas Baleares, Mr JosÃ © FÃ ©lix GARCÃ A CALLEJA, Director General Asuntos Europeos y CooperaciÃ ³n al Desarrollo, Comunidad AutÃ ³noma de Cantabria, Ms MarÃ ­a de DIEGO DURANTEZ, Directora General Relaciones Institucionales y AcciÃ ³n Exterior, Comunidad AutÃ ³noma de Castilla y LeÃ ³n, Ms LucÃ ­a MARTÃ N DOMÃ NGUEZ, Directora General de AcciÃ ³n Exterior, Comunidad AutÃ ³noma de Extremadura, Mr Antonio GONZÃ LEZ TEROL, Director General de Asuntos Europeos, Comunidad AutÃ ³noma de Madrid. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 26 September 2007. For the Council The President J. SILVA (1) OJ L 56, 25.2.2006, p. 75.